DETAILED ACTION

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claims 1-2, 4-6, and 19-23 drawn to a process of providing industrial vehicle feedback through negative reinforcement messages upon collected information, classified in B60Q 9/00.
II. Claim 7, drawn to a process of providing industrial vehicle feedback upon an operator exiting the industrial vehicle while the industrial vehicle is still in motion, classified in B60Q 9/00.
III. Claim 11, drawn to a process of providing industrial vehicle feedback upon detecting that a load capacity of the industrial vehicle is over its predetermined capacity load limit, classified in B66F 17/00.
IV. Claim 14, drawn to a process of providing industrial vehicle feedback upon detecting at least one of travel that exceeds a predetermined threshold of the industrial vehicle typical distance or lift usage cycles of the industrial vehicle that are outside the range of typical cycles, classified in B66F 17/003.
V. Claim 15, drawn to a process of providing industrial vehicle feedback upon detecting at least one of presence of an operator on a stationary industrial vehicle that is idle in excess of a predetermined time from when the operator logged into the industrial vehicle or upon detecting that the operator is logged into the industrial vehicle but is not present on the industrial vehicle, classified in B60Q 9/00.
VI. Claim 16, drawn to a process of providing industrial vehicle feedback upon detecting that the industrial vehicle is operating with a battery that is outside of a predetermined specification, classified in B60Q 9/00.
VII. Claim 17, drawn to a process of providing industrial vehicle feedback upon detecting an energy usage exceeding a predetermined threshold based upon a detected driving profile, classified in B60Q 9/00.
VIII. Claims 8-10 and 18, drawn to a process of providing industrial vehicle feedback upon detecting raised forks occurring simultaneously with at least one other vehicle state, classified in B66F 17/003.

The inventions are independent or distinct, each from the other because:

Inventions I-VIII are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as providing industrial vehicle feedback through negative reinforcement messages upon collected information.  Subcombination II is drawn to providing industrial vehicle feedback upon an operator exiting the industrial vehicle while the industrial vehicle is still in motion.  Subcombination III is drawn to providing industrial vehicle feedback upon detecting that a load capacity of the industrial vehicle is over its predetermined capacity load limit.  Subcombination IV is drawn to providing industrial vehicle feedback upon detecting at least one of travel that exceeds a predetermined threshold of the industrial vehicle typical distance or lift usage cycles of the industrial vehicle that are outside the range of typical cycles.  Subcombination V is drawn to providing industrial vehicle feedback upon detecting at least one of presence of an operator on a stationary industrial vehicle that is idle in excess of a predetermined time from when the operator logged into the industrial vehicle or upon detecting that the operator is logged into the industrial vehicle but is not present on the industrial vehicle.  Subcombination VI is drawn to providing industrial vehicle feedback upon detecting that the industrial vehicle is operating with a battery that is outside of a predetermined specification.  Subcombination VII is drawn to providing industrial vehicle feedback upon detecting an energy usage exceeding a predetermined threshold based upon a detected driving profile.  Finally, subcombination VIII is drawn to providing industrial vehicle feedback upon detecting raised forks occurring simultaneously with at least one other vehicle state.  That is, while all subcombinations are drawn to some sort of industria vehicle feedback, they each accomplish it with a different mode of operation and using different criteria.  See MPEP § 806.05(d).

The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

Each of subcombinations I-VIII has its own unique structural and/or functional features which differ in design and/or mode of operation.  Thus, an added burden in their consideration and/or search efforts would result if a Restriction Requirement were not made.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

A telephone call was made to Applicant to request an oral election to the above restriction requirement, but did not result in an election being made.  Applicant elected to have the Restriction Requirement mailed instead.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORLANDO BOUSONO whose telephone number is (571)270-5261. The examiner can normally be reached Monday - Friday 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ORLANDO BOUSONO/Primary Examiner, Art Unit 2685